


Exhibit 10.20
[idexcorp4printcolorrgba01.jpg]




Plan:     IDEX Corporation Incentive Award Plan
As Amended and Restated effective April 6, 2010
IDEX CORPORATION
PERFORMANCE SHARE Unit Award Agreement


Effective on the Grant Date, you have been granted Performance Share Units (the
"Performance Units") providing you the entitlement to receive a share of IDEX
Corporation (the "Company" or "IDEX") Common Stock for each Performance Unit
that is earned and vested, in accordance with the provisions of this Agreement
and the provisions of the IDEX Corporation Incentive Award Plan, as Amended and
Restated effective April 6, 2010 (the "Plan"), which is incorporated herein by
this reference and made a part of this Agreement.
The number of Performance Units granted, represents a target number of shares
that may be earned based upon satisfaction of the target Performance Goal as set
forth on Schedule A (the "Target Award"). The actual number of Performance Units
earned and vested may be greater or less than the Target Award, or even zero and
will be determined based on the Company's actual performance level achieved as
set forth on Schedule A.
In addition to the Performance Units, you are also entitled to receive Dividend
Equivalents on each Performance Unit actually earned and vested equal to the
amount of dividend which would have been paid on a share of Common Stock for
which a record date falls during the Performance Period, without interest
thereon. If the dividend on Common Stock is paid in property other than cash,
the Compensation Committee in its sole and absolute discretion will determine
the fair market value of such property for purposes of paying the Dividend
Equivalents.
The "Performance Period" for the Performance Units is the three year period
beginning January 1 (“Beginning Date”) and ending December 31 (“End Date”) as
set forth on Schedule A, except as otherwise provided below.
In the event of the termination of your service to the Company or any
corporation or other entity of which a majority of the outstanding voting stock
or voting power is beneficially owned by the Company (its "Subsidiary"), prior
to the End Date for any reason, whether such termination is occasioned by you,
by the Company or a Subsidiary, with or without cause or by mutual agreement
("Termination of Service"), your right to earn or vest in your Performance Units
and Dividend Equivalents will terminate effective as of the date of Termination
of Service and your Performance Units and all Dividend Equivalents thereon will
be automatically cancelled and forfeited. If your employment or service is in a
jurisdiction which requires under applicable statute or common law a notice




--------------------------------------------------------------------------------




period for termination or a period of pay in lieu of such notice (each, the
"Notice Period"), you have no rights to earn or vest in your Performance Units
or to receive Dividend Equivalents during the Notice Period.
Notwithstanding the foregoing, the Performance Units and any Dividend
Equivalents thereon shall be fully vested upon your Termination of Service by
reason of death, Disability, or Retirement and the Performance Units and
Dividend Equivalents thereon earned will be determined based upon the
performance level achieved with respect to the Performance Goal as set forth on
Schedule A from the Beginning Date through the December 31 following your
Termination of Service, which for this purpose shall be the End Date of the
Performance Period.
If you terminate employment with the Company or any of its Subsidiaries as an
employee, but you continue to provide bona fide services under a written
agreement with the Company or any of its Subsidiaries as a consultant or
contractor you will still be considered to have a Termination of Service upon
termination of your employment, unless you enter into a written agreement with
the Company explicitly providing that you will not have a Termination of
Service, for this plan only, while performing the non-employee services.
In all cases, Termination of Service will be interpreted and determined in a
manner consistent with the requirements of Section 409A of the Internal Revenue
Code.
For the purposes of this Agreement: (i) "Disability" means that you could
qualify to receive long-term disability payments under the Company's long-term
disability insurance program, as it may be amended from time to time, (ii)
“Retirement” means your Termination of Service on or after accruing at least
five Years of Service with the Company or a Subsidiary after being acquired by
the Company, and attaining an age of at least 50, if the sum of your age and
Years of Service is at least 70, (iii) “Years of Service” means the number of
continuous full years of employment with the Company or any of its Subsidiaries.
A share of Common Stock will be issued to you in payment of each Performance
Units that is earned and vested as soon as practicable following the End Date of
the relevant Performance Period, but in no event later than 60 days after, the
End Date of the relevant Performance Period. An amount equal to the Dividend
Equivalents on each earned and vested Performance Unit shall be paid in cash as
soon as practicable following, but in no event later than 60 days after the End
Date of the relevant Performance Period.
The Performance Units and Dividend Equivalents are not transferable except by
will or the laws of descent and distribution. Until the Common Stock is issued
upon settlement of the Performance Units you will not be deemed for any purpose
to be, or have rights as, a Company shareholder by virtue of this award.
If a Change in Control, as defined in the Plan, occurs, this award will be
valued based upon the performance level achieved based upon the actual level of
achievement of the performance goals against target measured as of the date of
the Change in Control and will include Dividend Equivalents earned up to the
Change in Control (the “CIC Value”). The CIC Value will be adjusted to date of
payment, no less often than quarterly, to reflect hypothetical earnings for the
period equal to the lesser of (i) the Barclays Long Aaa U.S. Corporate index (or
the appropriate




--------------------------------------------------------------------------------




successor index) determined as of the first business day of November of the
preceding calendar year or (ii) 120% of the ‘applicable federal long-term rate’
under Section 1274(d) of the Code determined as of the first business day of
November of the preceding calendar year, with compounding using the rate
specified that corresponds most closely to the period of adjustment for
hypothetical earnings.


The CIC Value, as adjusted, will become vested and paid in cash as soon as
practicable following the earliest occurrence of the following events:
(a)
If, as of the time of the Change in Control, you satisfy the age and service
requirements to be eligible for Retirement, as of the date of the Change in
Control.

(b)
As of the date you first satisfy the age and service requirements to be eligible
for Retirement following the Change in Control if that date occurs prior to the
End Date.

(c)
If you incur a Termination of Service by reason of termination by the Company
without Cause or by reason of your termination for Good Reason, and the date of
Termination of Service occurs (or in the case of your termination for Good
Reason, the event giving rise to Good Reason occurs), in each case, during the
period beginning on the date of the Change in Control and ending on the date
that is twenty-four (24) months following the Change in Control, on your
Termination of Service.

(d)
If you remain in continued employment with the Company or a successor company
after the Change in Control and through the End Date, as of the End Date.

(e)
If your employment is terminated prior to the End Date due to death or
disability, as of the date of death or disability.

If your Termination of Service occurs prior to the foregoing events, your right
to payment of the CIC Value will be automatically cancelled and forfeited.


“Cause” shall have the meaning set forth in the Participant’s employment or
consulting agreement, if any, and if no such agreement exists then it shall
mean: (i) failure to perform your material duties (other than as a result of a
disability) if such failure, if curable, is not cured within 30 days after
written notice is provided, (ii) your breach of fiduciary duty to the Company,
(iii) your indictment under the laws of any jurisdiction in which you reside or
are otherwise performing services for the Company or any Subsidiary, for (A) a
civil offense which is injurious to the business reputation of the Company or
(B) a criminal offense, or (iv) your breach of any material written policy of
the Company if such breach, if curable, is not cured within 30 days after
written notice is provided by the Company. "Good Reason" shall have the meaning
set forth in the Participant’s employment or consulting agreement, if any, and
if no such agreement exists then it shall mean: (i) there has been a material
diminution in your responsibilities, duties, title, reporting responsibilities
within the business organization, status, role or authority, (ii) a required
relocation of more than 50 miles from the location of your principal job
location or office immediately prior to the Change In Control, or (iii) a
material breach by the Company or Subsidiary of any of the material terms of any
agreement covering your terms of employment. A condition will not be considered
“Good Reason” unless you give




--------------------------------------------------------------------------------




the Company written notice of the condition within 30 days after the condition
comes into existence and the Company fails to substantially remedy the condition
within 30 days after receiving your written notice.


The Company has the authority to deduct or withhold, or require you to remit to
the Company, an amount sufficient to satisfy applicable federal, state, local
and foreign taxes arising from the receipt of the shares of Common Stock upon
settlement of the Performance Units or of cash upon payment of Dividend
Equivalents or CIC Value. You may satisfy your tax obligation, in whole or in
part, by either: (i) electing to have the Company withhold cash payable, or
shares otherwise to be delivered with a fair market value equal to the minimum
amount of the tax withholding obligation; (ii) surrendering to the Company
previously owned Common Stock with a fair market value equal to the minimum
amount of the tax withholding obligation or (iii) by deduction from salary or
any other payment payable to you at any time on or after the day an income tax
charge arises in respect of the shares.
You acknowledge that all employees, including corporate officers, of IDEX are
prohibited from engaging in any transaction in which they may profit from
short-term speculative swings in the value of the company securities (“hedging”)
and agree not to engage in any hedging transactions. For this purpose, “hedging”
includes “short-sales” (selling borrowed securities which the seller hopes can
be purchased at a lower price in the future) or “short sales against the box”
(selling owned, but not delivered securities), “put” and “call” options
(publicly available rights to sell or buy securities within a certain period of
time at a specified price or the like), and other hedging transactions designed
to minimize the risk inherent in owning IDEX stock, such as zero-cost collars
and forward sales contracts.
Consistent with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, and to the extent not in violation of any applicable
law, IDEX reserves the right to recover from current and/or former key employees
any wrongfully earned performance-based compensation, including stock-based
awards, upon the determination by the Compensation Committee of the following:
(a)
there is a restatement of Company financials, due to the material noncompliance
with any financial reporting requirement,

(b)
the cash incentive or equity compensation to be recouped was calculated on, or
its realized value affected by, the financial results that were subsequently
restated,

(c)
the cash incentive or equity compensation would have been less valuable than
what was actually awarded or paid based upon the application of the correct
financial results, and

(d)
the pay affected by the calculation was earned or awarded within three years of
the determination of the necessary restatement

The Compensation Committee has exclusive authority to modify, interpret and
enforce this provision in compliance with all regulations.




--------------------------------------------------------------------------------




You acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this paragraph. The Company, its affiliates and
your employer hold certain personal information, including your name, home
address and telephone number, date of birth, social security number or other
employee tax identification number, salary, nationality, job title, any options
awarded, cancelled, purchased, vested, unvested or outstanding in your favor,
for the purpose of managing and administering your Performance Units and
Dividend Equivalents ("Data"). The Company and its affiliates will transfer Data
to any third parties assisting the Company in the implementation, administration
and management of your Performance Units and Dividend Equivalents. These
recipients may be located in the European Economic Area, or elsewhere such as
the United States. You authorize them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your Performance Units and Dividend
Equivalents. You may, at any time, review Data, require any necessary amendments
to it or withdraw the consent herein in writing by contacting the Company;
however, withdrawing the consent may affect your ability to participate in the
Plan and receive Dividend Equivalents or shares of Common Stock upon vesting in
the Performance Units.
Your participation in the Plan is voluntary. The value of the Dividend
Equivalents, Performance Units or shares of Common Stock received upon vesting
in the Performance Units is extraordinary items of compensation outside the
scope of your employment contract, if any. As such, the Dividend Equivalents,
Performance Units and Common Stock received upon vesting of the Performance
Units are not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pensions or retirement benefits or similar
payments unless specifically and otherwise provided. Rather, the awarding of
Dividend Equivalents and Performance Units represents a mere investment
opportunity.
The Performance Units and Dividend Equivalents are granted under and governed by
the terms and conditions of the Plan. You acknowledge and agree that the Plan is
discretionary in nature and may be amended, cancelled, or terminated by the
Company, in its sole discretion, at any time. The Plan has been introduced
voluntarily by the Company and in accordance with the provisions of the Plan may
be terminated by the Company at any time. The grant of the Performance Units and
Dividend Equivalents are a one-time benefit and does not create any contractual
or other right to receive a grant of Performance Units, dividend equivalents or
benefits in lieu of Performance Units or dividend equivalents in the future.
Future grants of Performance Units and Dividend Equivalents, if any, will be at
the sole discretion of the Company, including, but not limited to, the timing of
the grant, the number of units and vesting provisions. By execution of this
Agreement, you consent to the provisions of the Plan and this Agreement.
All cash payments shall be made as determined by the Committee in either US
dollars or the local currency applicable to your jurisdiction, after being
converted from a US dollar equivalent based on the exchange rate selected by the
Committee. Defined terms used herein shall have the meaning set forth in the
Plan, unless otherwise defined herein.






--------------------------------------------------------------------------------




COMPANY:
IDEX CORPORATION
 
 
[fnotarosignaturereva03.jpg]
 
By: Frank J. Notaro
 
Senior Vice President - General Counsel and Secretary
 
 
 





